Judgment, Supreme Court, New York County (Harold Tompkins, J.), rendered August 22, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a determinate sentence of 7 years imprisonment, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. The viewing of the photographs by the three complainants in the same room was not unduly suggestive, since the complainants were seated six feet apart, viewed over 2,000 photos separately and did not confer with one another upon identifying photos of defendant. There is no evidence that any complainant saw which picture any other complainant identified (see, People v Magee, 122 AD2d 227; People v Cummings, 109 AD2d 748). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.